REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the same reason found in the grandparent which is U.S. Patent Application No. 14/072,082, which issued as U.S. Patent No. 10,008,072. More specifically, as discussed in the Reasons for Allowance in the grandparent: 
More specifically, the closest prior art reference is U.S. Patent Publication No. 2004/0038735 to Steil et al. (“Steil”).
Steil discloses normalizing (i.e., equalizing) win cycles of different games on different gaming machines by randomly segregating a percentage of the gaming machines to be eligible to win a progressive award for a limited time period (see Abstract). More specifically, [0021]-[0027] discloses, with emphasis added:

[0021] The preferred concept is as follows:

[0022] 1. All gaming machines within a four-wall casino connect and contribute a percentage of all coin-in from each to one progressive group with up to eight jackpot levels. The percentage of contribution to the progressive jackpots can be variable, i.e., {fraction (1/10)}% to 1/5% (these numbers are for example only).

[0023] 2. Weighting of each slot machine game is based on type of machine. For example, taking the longest win cycle as your base and weighting all other slot machines in the system setup software to match your base win cycle with a multiplication factor to equalize all the different slot machines to the lowest or longest win cycle. If your base win cycle, major award, is 1 in every 1,000,000 games and that your shortest win cycle is 1 in every 10,000 games, the 10,000 game cycle device would only be eligible for the local area progressive {fraction (1/100)}.sup.th of the time to make up for its short win cycle.

[0024] 3. Select the maximum number of slot machines eligible for the jackpot during a period. For example, make 10% of all slot machines eligible for a jackpot during the local area progressive period. The eligible 10% of the slot machines for each local area progressive period are randomly selected by the system.

[0025] 4. Setup the maximum number of local area progressive periods allowed during business hours of the casino.

[0026] 5. To win the local area progressive jackpot the slot machine must have been randomly selected to be eligible and the player must have won during the period of eligibility the major award for that slot machine.

[0027] The main advantage to players would be the opportunity to win a large progressive jackpot without the need to play a less desirable slot machine game.

In view thereof, the eligibility of the devices are determined as a group (e.g., 10% of all linked devices) for a period of time rather than each device independently on a round by round basis. During the period of time, the eligibility for each device appears to either be 0% or 100% depending on whether the device is part of the group that was selected. Thus, the eligibility determination of an individual machine is not randomly determined for each round played, independently. In other words, for representative claim 1, Steil does not disclose, in combination with the other claimed limitations, with emphasis added:
assigning a first eligibility probability to the first wagering game for each current round of the first gaming table administering the first wagering game to be eligible to participate in the major progressive jackpot; 
assigning a second eligibility probability to a second wagering game of the at least two different wagering games for each current round of a second gaming table to be eligible to participate in the major progressive jackpot; and 
randomly determining whether at least one of the first gaming table and the second gaming table is eligible to participate in the major progressive jackpot during each of their respective current rounds based, at least in part, on the different jackpot trigger probabilities; and 
awarding the player a payout of the major progressive jackpot responsive to receipt of the progressive wager from the player, a random determination that the current round of game play of the first wagering game is eligible to participate in the major progressive jackpot, and occurrence of the first jackpot trigger during the current round of game play of the first wagering game.

This is the primary reason for the allowance of the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715